DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on October 3rd, 2022 is acknowledged. Claims 3-6 have been withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities: “a sructural" should be recited as “a structural”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “forms part of such a component”. This is considered indefinite because “a component” was already recited, and it’s not clear if it’s the same such component, or a different component. The claim should be reworded such that the “or” statement is able to be read in a clear and concise manner without confusion of what is required of the inner ring.
Regarding claim 10, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the planet carrier" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Further, “such a planet carrier” is recited in claim 2 and it’s not clear if this is the same planet carrier, or not.
Claim 14 is considered indefinite because it depends upon claim 1, but references “a bearing”. It’s therefore not clear of what structure is required: the bearing element, or the additional structure of the assembly/mounting of the bearing with the whole structural assembly. See the 112(d) rejection below.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 is dependent upon claim 1, but tries to instead claim “a bearing” according to claim 1. The statutory category is a “Structural subassembly”, not a bearing.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-12 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Katougi (US 8052331). 
Regarding claim 1, Katougi discloses a structural subassembly which has a bearing (Figure 1) which has a statically arranged outer ring (21, 31, 32) and a rotatably arranged inner ring (22), wherein the inner ring is connected for conjoint rotation to a component that is rotatable about a longitudinal axis or said inner ring forms part of such a component (22 rotates relative to the outer ring, allowing for an implicit structure that rotates with it), wherein the longitudinal axis defines an axial direction of the bearing, - a housing flange (13) of a support structure (11), to which flange the statically arranged outer ring is connected, wherein in that the outer ring is of two-part design, wherein each part of the outer ring has a connecting element which is connected to the housing flange, wherein the housing flange is arranged between the two connecting elements in the axial direction (Figure 1, ring elements 31 and 32 surround the flange 13 in the axial direction).
Regarding claim 2, Katougi discloses the structural subassembly according to claim 1 above. Katougi further discloses the connecting elements of the two parts of the outer ring are likewise each designed as a flange and are flanged to the housing flange (see Figure 1, surfaces facing 14 are flanged).
Regarding claims 7-8, Katougi discloses the structural subassembly according to claim 1 above. Katougi further discloses the outer ring is split axially, wherein the outer ring has an axially forward ring element and an axially rearward ring element, which each form one of the connecting elements (see Figure 1, outer ring is split in axial direction), and one of the ring elements forms a running surface of the bearing (ring element 21), and the other ring element is connected at a distance from the running surface to the one ring element (ring elements 31 and 32 are connected at a distance from the running surface to the ring element 21).
Regarding claims 9-10, Katougi discloses the structural subassembly according to claim 8 above. Katougi further discloses the connecting elements extend radially outward on axially opposite sides of the outer ring from axial regions of the axially forward ring element and of the axially rearward ring element (the connecting elements of 31 and 32 extend radially above the inner ring part 21, but also extending on the axially forward and aft directions relative to the assembly), and the axially forward ring element and axially rearward ring element are connected to one another for conjoint rotation by means of bolts (40).
Regarding claims 11-12, Katougi discloses the structural subassembly according to claim 1 above. Katougi further discloses the center of mass of the connection between the two connecting elements and the housing flange lies in a plane in which the center of mass of the bearing also lies (Figure 1), and wherein the bearing is a roller bearing, wherein rolling elements (23) are arranged between the inner and outer rings (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katougi (US 8052331) in view of Swift (US 20170081973) or Sheridan (US 10119465). 
Katougi discloses a structural subassembly according to claim 1, including the bearing thereof.
Katougi fails to teach the inner ring is onto an element connected to a planet carrier of a planetary gearbox, including a gas turbine comprising a fan, compressor, and turbine.
Swift teaches a gas turbine engine (Figures 2-3) which teaches a bearing (342) positioned to support a static structure (336) with an inner rotating structure being the planet carrier of a planetary gearbox (carrier 346). The gas turbine includes a fan (350) and an engine core which comprises a turbine and compressor which are connected by a core shaft (358). The fan is positioned upstream of the engine core and comprises a plurality of blades (352) driven by a fan shaft (312). The planetary gearbox includes an input of which is connected to the turbine shaft and the output of which is connected to the fan shaft (Figure 3).
Sheridan teaches a gas turbine engine (Figure 1B) with an engine core which comprises a turbine (128), a compressor (125) and a core shaft (140) connecting the turbine to the compressor and formed as a hollow shaft; - a fan (142), which is positioned upstream of the engine core, wherein the fan comprises a plurality of fan blades (implicit) and is driven by a fan shaft (158); and - a planetary gear box (148), the input of which is connected to the turbine shaft and the output of which is connected to the fan shaft, wherein the planetary gear box comprises a planet carrier (196) which is supported by means of a bearing (162) on a support structure of the gas turbine engine (see Figure 2).
Because Katougi discloses a bearing system with a static outer structure connected to the outer ring of the bearing with the central rotational object connected to the inner bearing ring, and because Swift teaches a gas turbine engine whereby the outer ring of the bearing is attached to a static structure and the inner ring of the bearing is rotational and connected to a planetary carrier, and because Sheridan teaches a gas turbine engine whereby the outer ring of the bearing is attached to a static structure and the inner ring of the bearing is rotational and connected to a planetary carrier which is known to utilize ball bearing connection, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural subassembly of Katougi which discloses a bearing according to claim 1 such that the inner bearing ring is connected to the rotating carrier and the outer ring is connected to the static housing structure as taught by Swift or Sheridan for the purposes of supporting the shaft of the turbine and reducing the frictional forces therebetween; bearings have well known purposes, and it is known to utilize bearings of this type within gas turbine engines.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marunaka (US 20200362917) teaches a bearing structure with an outer ring formed of multiple parts that are arranged on fore and aft sides of a static structure (Figure 4).
Ashmore (US 9194432) teaches a bearing structure for a gas turbine engine with an outer ring formed of aft/fore sides (Figure 5).
Young (US 3915521) teaches a bearing structure for a gas turbine engine with an inner ring formed of multiple parts and an outer ring connected to an outer flange positioned between two parts in the axial direction (Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745